EXHIBIT 10.79
 
PROMISSORY NOTE
 
 

$150,000  Orange County, California

December 1, 2010
 
FOR VALUE RECEIVED, the undersigned, Location Based Technologies, Inc., a Nevada
corporation (referred to herein as the “Company”), hereby unconditionally
promises to pay to the order of Greggory Haugen, his endorsees, successors and
assigns (the “Lender”), in lawful money of the United States, at 3320 Fox
Street, Orono, MN  55346 or such other address as the Lender may from time to
time designate, the principal sum of One Hundred Fifty Thousand Dollars
($150,000) together with accrued interest thereon as provided herein.
 
1.           Terms of Repayment.
 
a.           Upon the execution and delivery of this Note, the Lender shall
disburse to the Company the sum of $150,000, which is the principal amount, in
accordance with the wire instructions set forth on Exhibit A. All amounts of
unpaid principal and accrued interest outstanding under this Note shall mature
and become due and payable in full on the earlier of (i) May 31, 2011 (ii)
receipt by the Company of the proceeds from the sale of securities in an
aggregate amount of at least $2,000,000, or (iii) the closing by the Company of
a credit facility for the benefit of the Company in the amount of at least
$2,000,000, subject to any prior payment required by this Note.  The amounts due
hereunder may be prepaid in whole or in part at any time without premium or
penalty.
 
2.           Interest Rate.  This Note shall accrue interest on the unpaid
principal balance from the date of this Note until paid at a rate of ten percent
(10%) per annum (the “Interest Rate”).  All payments hereunder are to be applied
first to the payment of accrued interest, and the remaining balance to the
payment of principal.
 
3.           Events of Default.  If any of the events of default specified in
this Section (each an “Event of Default”) shall occur, Lender may, so long as
such condition continues, declare the entire principal and unpaid accrued
interest thereon immediately due and payable, by notice in writing to the
Company, and thereupon this Note and any other obligations of the Company to the
Lender, shall become due immediately, without demand or notice:
 
a.           Default in the payment of the principal or unpaid accrued interest
of this Note when due and payable;
 
b.           Filing of bankruptcy proceedings involving the Company;
 
c.           Default by the Company under any loan or other credit facility
secured by all or substantially all of the assets of the Company; or
 
d.           Any demand for payment by Lender under the terms of any guaranty by
Lender of obligations of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Successors and Assigns: Assignment.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.  Nothing in this Note, express or implied, is intended to
confer upon any party, other than the parties hereto and their successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Note, except as expressly provided herein.  The Company may not assign this
Note or any of the rights or obligations referenced herein without the prior
written consent of Lender.
 
5.           Governing Law.  This agreement is entered into in Orange County,
California, and shall be construed in accordance with and governed by the laws
of the State of California applicable to contracts made and to be performed in
California.  Further, the parties agree that venue shall rest solely and
exclusively in Orange County, California, and any challenge or objection thereto
is hereby waived.
 
6.           Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given as of the date if delivered in person, on the
next business day, if sent by a nationally recognized overnight courier service,
and on the second business day if mailed by registered mail, return receipt
requested, postage prepaid, addressed as follows:
 
 
If to the Company:
Location Based Technologies, Inc.

 
38 Discovery – 150

 
Irvine, CA 92618

 
Facsimile Number:  (714) 200-0287

 
 
If to Lender: 
E-mail:  joseph@pocketfinder.com
 
Greggory S. Haugen
3320 Fox Street
Orono, MN  55356
 
Email:  gregg.haugen@gmail.com

 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.
 
7.           Miscellaneous Provisions.
 
a.           No provision of this Note may be waived, amended, discharged,
modified, changed, or terminated except upon the written consent of the Company
and Lender.  Neither the failure on the part of the Lender in exercising any
right or remedy, nor any single or partial exercise of any other right or
remedy, shall operate as a waiver.  The acceptance by the Lender of any payment
hereunder which is less than payment in full of all amounts due and payable at
the time of such payment shall not constitute a waiver of the right to exercise
any of the options hereunder at that time or at any subsequent time.
 
b.           The Company hereby waives diligence, presentment, demand for
payment, notice of dishonor, notice of non-payment, protest, notice of protest,
and any and all other demands in connection with the delivery, acceptance,
performance, default or enforcement of this Note.
 
 
2

--------------------------------------------------------------------------------

 
 
c.           The Company agrees to reimburse the Lender upon written demand for
all reasonable attorneys’ fees and legal expenses incurred in connection with
the Lender’s enforcement of the obligations of the Company hereunder.  The
obligations of the Company under this Section 9(c) shall survive any termination
of this Note.
 
d.           The headings have been inserted for convenience only and are not to
be considered when construing the provisions of this Agreement.
 
e.           This Promissory Note constitutes the entire understanding between
the parties hereto in respect of the terms of this Note by the Lender and by the
Company, superseding all negotiations, prior discussions, prior written, implied
and oral agreements, preliminary agreements and understandings with Company or
any of its officers, employees or agents.
 
IN WITNESS WHEREOF, the Company has executed this Promissory Note as of the date
first set forth above.
 
 
Company:
 
LOCATION BASED TECHNOLGIES, INC.
 
 

By:       By:     David M. Morse       Joseph F. Scalisi   CEO & Chairman       
  CDO & Co-President             Date: December 1, 2010      Date:  December 1,
2010  

 
                                                                          
Lender:
 
 
By: ______________________________________
 
Printed Name: Mr. Greggory Haugen
 
Date: December 1, 2010






[Signature Page to $150,000 Promissory Note dated December 1, 2010]

 
 
3

--------------------------------------------------------------------------------

 

Exhibit A


Deposit Instructions


Bank of America
ABA 026009593
19601 Yorba Linda Blvd.
Yorba Linda, CA 92886
Telephone: 714.524.4624
 
Account Name: Location Based Technologies, Inc.
Account Number: 21558-40970
Company Address: 38 Discovery – Suite 150, Irvine, CA 92618
Company Telephone: 949-788-0848